Title: To Benjamin Franklin from Jean-Baptiste-Antoine Feray and Other Favor Seekers, [on or before 26 December 1781]
From: Feray, Jean-Baptiste-Antoine
To: Franklin, Benjamin


Involvement with Franco-American commerce is the theme of many of the letters sent to Franklin during the period covered by this volume. A number of Frenchmen apply for the post of consul, a position that Franklin was not yet allowed to grant, as he kept repeating, while imploring Congress to send someone to relieve him of that responsibility.
The letter from Jean-Baptiste Feray, printed below, is a case in point. A highly respected merchant in Le Havre, he was recommended by Franklin’s friend and neighbor Louis-Guillaume Le Veillard, who had a home in Normandy, and by the intendant of Rouen.
Another candidate, Lecavelier fils, writes on December 17, having heard that the American consul general has arrived at Paris. He asks to represent the United States in lower Normandy where he has been assisting those American prisoners fortunate enough to escape to the shores near Caen. He was reared in England where he absorbed those principles of liberty that today characterize the United States. His old friends Messieurs Veuve Tassin & fils will vouch for him.
From the Mediterranean coast comes, on February 21, 1782, the application of C. Barthélemy Martin, fils aîné, who ardently wishes to become the American consul in Cette (Sète) in the province of Languedoc. The region he lives in is famous for its wines, brandies, oils, silk, and wool. Seeing that Sweden, Spain, Naples, Genoa, Holland and the Empire already have consuls in place, Martin wants to develop trade with America and does not ask for any financial compensation until the Americans are convinced of his zeal and capability. He can speak English “passable well.” His references are the banking house of Veuve Tassin & fils in Paris, as well as M. Dupont, a former Director at the Ecole royale militaire and now secrétaire d’état, who is a blood relation.
Without mentioning specifically what he has in view, M. Plinguet, writing from Lyon on March 8, offers his commercial services in any port of France, or industrial city. He has had thirty years’ experience in trade and several of the best banks will vouch for his trustworthiness as a broker. Should Franklin show any interest in his proposal, he will furnish details and references.
By the time Franklin received this letter, he already had in his possession a detailed account of the manifold and marvelous products of Languedoc: great, full-bodied wines that travel well, excellent brandies at a reasonable price because labor is cheap and taxes moderate, oils that rival the better-known ones of Provence, and good quality linen, not as refined as the linen from Flanders, but extremely solid for shirts or tents. It had been sent by a certain M. Madier, writing from Beaucaire on November 4. Madier, who conducts his business by himself, guarantees lower prices payable only on delivery in America and, for reasons of economy, recommends Sète over Marseilles.

The self-styled agent of the King of Prussia, M. Rougemont, writing from Paris on February 18, informs Franklin that there is an interesting purchase to be made in London: between two and three thousand uniforms destined for the American army, taken from a captured French ship. Also five hundred wool blankets. All of this could be purchased through a Brussels commercial firm. Is Franklin interested? His answer, scribbled on the top corner, reads: “That I am oblig’d by the Offer, but on Enquiry find that my Orders being compleated I can not at present treat for those Clothes, but believe that if the Owners will send them to America, they may find Purchasers & sell them to Advantage.”
On a more peaceful note, M. Breton l’aîné sends from the château de Sceaux a circular letter, dated February 7, to Franklin and the other ambassadors in Paris. It concerns a portable folding banquet table of his invention used with great success at various functions of the Royal Family. Indeed, the ambassadors have witnessed the table at work. Those tables, made to order by the writer’s brother, can accommodate up to 100 persons and even more. They are easy to set up quickly. Since the ambassadors are planning a great feast in the near future, they should send in their orders immediately.
Some of the goods offered by the French are not concrete but represent the willingness to share an invention or a technology. Such is the case of the chevalier de Barbier who writes from Versailles on January 29 and introduces himself as a former military man whose ardent wish is to serve Congress through his knowledge of the fabrication of gunpowder and saltpeter. Both the comte de Coigny and the duc de Lauzun support his desire to serve the Americans and will provide recommendations. He encloses a memoir on the conversion of table salt into saltpeter, a procedure passed on to him by his forebears which he has tested. The product compares favorably to that of the royal manufactory in quality and in price.
A M. de Maugonne, writing from Paris on February 24, plans to establish an institution for military science in which, going beyond the traditional teaching, he would expose his own ideas on fortification, attack, and defense. Methods have to change as time passes. He would love a chance to communicate his ideas to Franklin. Franklin drafted a note for reply: “That I should be glad to see the Gentleman whenever he shall think fit to do me the honour of calling upon me.”
Orry, a lieutenant of the maréchaussée, formerly a guard of the Corps du Roy, also has a project of a pedagogical nature. Writing from Niort on or after November 3, he encloses a three-page memoir in which he describes a medallion to be awarded in honor of the dauphin to four sons of military officers for study at the military school of La Flèche. He asks Franklin’s support “auprès du Ministre” for his project.
As usual, a number of people turn to Franklin in order to get help with their financial concerns. The widow Jeanne Dubois writes on November 20 from St. Brieuc, on the advice of M. Chardon, to seek reimbursement for money owed her by John Paul Jones. M. Montigny, Chaumont’s agent at Lorient, refuses to pay her without orders from Franklin.
Another widow, Mme Roussel, an innkeeper at Lorient, has also been refused reimbursement by Montigny. In an undated letter she writes that she is still owed payment by Pierre Viau, volontaire on the Bonhomme Richard and the Serapis, and by Nicolas Jouvel of the Pallas. It is to Franklin’s glory to mediate so just a cause.
An undated, unsigned letter elicited a payment of 6 l.t. on December 2. The letter describes the plight of a mother of five little children whose husband embarked with the squadron of the comte d’Estaing. Since her husband continues now with an American squadron, ministers and a certain Dame Petit, residing at Versailles, have counseled her to take refuge at Franklin’s feet.
On January 31, Dumouchel, a Paris dealer in textiles, relates that when he brought a bill of exchange the previous day to Franklin’s home, he was politely told to send it by the “petite poste” and that it should be endorsed. On February 1, he asks that the letter of exchange enclosed in his letter of the day before be turned over to “Jonn Porter.”
On March 13, J.-B. Grimoult, a Paris merchant, explains that he must send 400 l.t. to a soldier of Rochambeau’s army who is currently in the town of Hyères. Franklin is requested to send a promissory note to the soldier there and promised that it will be promptly reimbursed in Paris.
Then there is the perennial category of people who want money just for the asking. Their most persistent representative is a Freemason writing from Paris who refers to himself as “le Frère Toscano” and casts his piteous appeals (one of them dated January 6, 1782, the other two, including one entirely in verse, undated) in the language of freemasonry. He is, he says, an old man abandoned by his children, in extreme poverty after having been rich, but still virtuous and courageous in adversity.
Finally, an unsigned, undated appeal from an itinerant merchant who relates that after traveling for eight days he was attacked by three bandits who grabbed all he possessed. Eighteen years earlier, when the marquis d’Havrincourt was the French ambassador, he lost more than 50,000 francs in a fire at Rotterdam. As in all such cases, he closes with an invocation to God to preserve Franklin’s precious life.
Once Rochambeau’s Expeditionary Corps was settled in America, Franklin may well have felt that he was kept almost as busy with mailing problems as he had been when he was Deputy Postmaster General for the Colonies. The comtesse de La Luzerne writes from Paris on November 11 to thank “les messieurs Franklin” for permission to send them a letter for her brother-in-law, France’s diplomatic envoy in Philadelphia. Her husband, she adds, is sensitive to the interest they have shown in his health, and he is better though his pulse is not yet entirely free. The comte himself writes on the 26th. He is still not well enough to call on Franklin but would be greatly obliged if Franklin would forward the enclosed letter to his brother in America.
Four supplicants ask Franklin to forward their letters to the Baron von Steuben. On November 24, at Hechingen, Herr Franck, Chancellor of the Prince of Hohenzollern, asks that his answer to the letters of General von Steuben be sent either to Paris or America, wherever the general happens to be. On December 1, the father of said general, writing in German from Cüstrin, wonders whether his son received the letters sent to him; he also would like to know if his son is alive and well because he has heard that both of his feet have been shot off. Major General de Bouvinghausen, chief of the Duke of Württemberg’s regiment of Hussars, writes on December 20, enclosing a letter to General von Steuben dealing with important family matters. Franklin should hold the letter until the general returns to Paris in January as planned. Should the defeat of Cornwallis have changed his plans, please forward the letter to the general. And on February 13 the general’s brother Hans Alexander Siegfried writes in German from Baerwald in Pomerania. His two letters to the general have gone unanswered. The first was sent in care of Major von Glöden on December 19, 1780. The second, August 15, 1781, he sent in care of Franklin. He has heard neither from Dr. Franklin nor from his brother and worries that his letters have miscarried.
Madame Bouroyan de Preuille, who lives on the Ile de Ré, hopes the Doctor will kindly send on to Boston the letter she has written in duplicate to her grandson serving with the Régiment de Brie to inform him that his mother has died. Her letter is dated December 24. On December 29, H. Adolph Hoffmeister, writing from Heidelberg, wishes to send a message to his brother-in-law, Doll, in Kingston, N.Y.
On January 8, A. Bermbach, magistrate, mayor, and assessor of the ducal court at Niederselters, announces the death of Sophie Mengel, née Mitler, the previous June 18. Her belongings and capital have been inventoried and will now be shared out among her inheritors, one of whom is a tailor of Philadelphia. This Theodor Mieger has one year to appear before the court to legitimate his claim.
On January 9, M. Poncet, living in Paris, needs to know Bondfield’s address in order to send to him the six letters that have arrived for him at Poncet’s address on rue St. Jacques. One of them evidently comes from England and is probably important.

Beraud de Ciccati, former lieutenant colonel in the regiment of Royal Bavière, sends a plea on February 14, from Hanne in Alsace, for Franklin to forward a letter to his son currently serving in America. Franklin noted “That I receiv’d his Letter & will forward the enclos’d.”
Mrs. and Miss Brewse write in English on February 28 from Chaillot, near Paris, that they are glad to seize Franklin’s most obliging offer per favor of Mrs. Wright and enclose a letter for Lieutenant Colonel Brewse “which, if he will do them the Honor to forward, they will ever esteem it a Benevolent Act, and a Singular Mark of his favor.”
What some correspondents want from the American Minister is simply information. Writing from Munster (Westphalia), a lady who signs herself M. J. von Amelunxen relates on November 9 that she has heard that one of her brothers is in the American service under the command of General “Wassington.” Could she be bold enough to ask Franklin where her brother is located and whether he is dead or alive—not that she wishes him dead but the certainty of his death would be of great importance to settle family matters. And would the Doctor kindly forward her enclosed letter?
On January 16, Bernard de Bretigney inquires from Paris about the fate of his son, the chevalier de Bretigney, who embarked for America in July, 1777, taking along ten well-known officers. They were captured, lost all their belongings, and were imprisoned in St. Augustine from where they escaped after five months. His son returned to the American service with a higher rank, but the father heard twenty-four hours ago that his son has been killed. Is it true?

One month earlier a relative of one of Brétigney’s officers, a M. de Vernier, chevalier de St. Louis, writes from Versailles on behalf of the family of “le sieur Vernié.” He encloses an outline of the officer’s service and asks Franklin to provide more information about his death as well as a death certificate. He will meet Franklin on his arrival at Versailles next Tuesday to obtain his answer. The letter is dated December 16.
On February 4, writing from Lagor in Bearn, M. Laussat, the local priest, sends a plea in favor of his sister-in-law, a widow. One of that lady’s sons, also named Laussat, sailed from Cadiz to Philadelphia at the beginning of the war and has not been heard from since then. The family learned indirectly that he was affiliated with a commercial enterprise in Philadelphia and had been appointed Treasurer by the French ambassador. The young man’s mother heard recently from a Cadiz merchant that her son had been murdered. The writer begs Franklin to find out whether his nephew has really died and, if so, what measures the family should take to preserve his remaining assets. Should the mother send another of her sons, currently in business in Spain, to Philadelphia to keep up the commercial establishment? Franklin’s note for a reply: “That I shall write to America to make the Enquiries desired.”
Another Frenchman who trusts Franklin to be an expert in commercial matters is M. Durieux de Beaurepaire. Writing from Amiens on January 27, he wonders about the solidity of two American firms recently established in Lorient. If, as is rumored, they are there because Congress sent them, they should be completely trusted and enjoy unlimited credit. The writer, who identifies himself as secrétaire du Roi honoraire, sindic de la Chambre du Commerce, and juge consul en exercice, asks for guidance and states that his own business, which goes under the name of Jean-Baptiste Durieux le jeune, is totally devoted to the American cause and most reliable.
The commission seekers, who appeared in such large numbers in previous volumes, have dwindled to a handful, several of them from abroad and relying on someone else’s recommendation. On December 15 Mme Espivent de Marcel who lives near Savenay in Brittany pleads the cause of her son. She introduces herself as the sister of M. de la Villesboisnet who is known to Franklin and begs the Doctor’s protection for her son Joseph Guy du Bronay (or Brossay). For three years he has wished for a lettre d’aspirant garde de la Marine. He has just turned seventeen, works hard, loves to learn, and deserves to be helped. She is a great admirer of the Americans, brave “Wagainston” in particular.
Another mother solicits a favor for her son. She is the baronesse de Seckendorff, née comtesse de Gronsfeld, writing on December 18 from Obernzenn in Franconia. Her son has been serving for nine years in the Anhalt regiment that was to embark for America, but, for reasons she does not explain, he did not go along. Now he is unoccupied and desolate. He wishes to serve Congress as a captain effectif. Franklin will not regret granting this young man his protection.
On December 22, from Nice, the chevalier de Bres de Dostraires warmly recommends four candidates whose families seem to know every person of importance in Provence. Two of them, eighteen and fifteen years old, are called de Cortantin-Chateauneuf, and the other two, twenty and seventeen, André. The two older ones wish to receive the rank and pay of other officiers externes, and the younger would content themselves to serve as cadets or volunteers. Sailing in the spring would be perfect.
Farmer general d’Arlincourt writes on or before February 11. After hinting discreetly at the favor he did for the Americans in allowing the transit of saltpeter through Brittany, he asks Franklin’s protection for the (unnamed) German officer who will carry this letter, an experienced and intelligent man eager to enter the service of Congress. Probably willing to help but not knowing exactly what to do, Franklin noted tersely: “a Guinea.”
The abbé Desprades sends his recommendation from Paris on December 10. It is in favor of a young surgeon whose great wish is to go to Boston, as Franklin will see by his letter. The King’s first physician, M. de la Martinière, has nothing but good to say about this man, and the way things are going, the French troops will be in need of more surgeons. What a wonderful Te Deum that was! And what splendid fanfares you must be playing on your harmonica! Thanks to Franklin, Pennsylvania has become for all of Europe the true abode of justice and liberty.
Finally, five people want to emigrate. M. Brown fils, twenty-four years old, writes on his own behalf from Paris to request an audience which he hopes will end “une végétation trop cruelle.” He served until the last change of ministry, made a naval campaign, and has just returned from the West Indies where he saw his last hopes perish.

Jean-Louis Stourm writes from Belfort on December 19 that, saddled with six children to educate, he cannot manage with the current pay he receives, that of a retired captain, amounting to 442 l.t. 10 s. He is the son of a chief engineer, is himself trained in engineering, and would be glad to be employed by the United States of America, with the permission of the French Court.
A Dr. Dubosc writes in Latin on December 24 from Ostend. At age fourteen he went to study medicine in Montpellier, where after ten years he got his degree and practiced successfully for four years in Toulouse. Desiring to see America, he embarked last July on a ship leaving Bordeaux for St. Domingue. Four days after lifting anchor they were captured by an English privateer and taken to Liverpool, where they were stripped of all belongings and thrown in jail. Released after twenty days he now begs Franklin’s guidance and protection. He would like to practice medicine in any part of America. He comes from a French family, noble but poor, and lives now with Mr. Wrede and Co., merchants at Ostend.
A Swiss pastor by the name of J.J. Roi writes from the principality of Neuchâtel on January 1. The first page of his letter is missing. In the rest of it he expresses his wish to move to America, that asylum and refuge of liberty, where he could be of use through his knowledge of agriculture and his long study of nature.
Lieutenant Colonel de Cabanes, in the service of Spain, writes on January 9, from near Metz, retracing his military career. Originally from French Luxembourg, he served four years in France in the artillery and was then sent to Spain where he served thirteen more, up until 1770—all along with honor and good conduct. In the early days of the American Revolution, he composed a République (not found) in which Franklin will surely find simple and useful suggestions to ensure the happiness of his fellow-citizens. In the days when French officers were in demand, he asked Deane to send him overseas but never received an answer. Now that America is so devastated by the enemy, it needs to be repeopled. This is why he asks to be admitted as a citizen with his four children and a fifth on the way. He dares to hope, in part because of the services rendered by several members of his family who helped in capturing General Cornwallis: his brother, a capitaine en premier in the Royal Deux-Ponts; two cousins: one, Tourville, a major in the Gâtinais regiment, and the other, Buzelet, chef de brigade of the artillery; and d’Attel, captain in the Touraine regiment.
 
[on or before December 26, 1781]
Le Sieur Jean Baptiste Antoine Feray, Ecuyer Et Negociant demeurant au Havre Aspire a lhonneur d’Etre Nomé consul des Etats unis de lamerique; Il Supplie donc Son Excellence Monsieur Francklin de vouloir bien agreer loffre quil lui Fait a ce Sujet de Ses Services, et de daigner Sen Souvenir lorsqu’il Jugera apropos de Nommer a cette place.
Le Sieur Feray croit devoir lui observer quil possede la langue anglaise asses bien pour Soutenir les droits de touts les Sujets des etats unis que le commerce poura attirer par la Suitte au havre, que de plus Cest a lui qu’ont ete addresses pendant la paix derniere la plus grande partie des Vaisseaux qui ont etè expedies de lamerique Septentrionale au havre avec des chargements de bleds et de Farinnes, Et quil na laissé echapper aucune occasion de rendre aux Capitaines de ces Vaisseaux touts les Services qui pouroient dependre de lui; il ose assurer Son Excellence Monsieur Francklin quil conservera toujours le Meme desir de leur etre utile et quil Se trouveroit tres heureux quon le Met a portée den donner des preuves.
 
Endorsed: Consul recommended by M. Le Veillard.
